DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16- 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (U.S.Pat. 10,423,080).

    PNG
    media_image1.png
    386
    690
    media_image1.png
    Greyscale
            As to claims 16, 23, Sato discloses a fluid handling structure (5) configured to confine immersion fluid to a region of a lithographic apparatus, the fluid handling structure comprising all features of the instant claims such as: a first part (22)  having an upward facing access (see figure 2); a second part (21) configured to be located in the recess; wherein the first and second parts are relatively movable (see col. 14, lines 15-21) and a side surface of the recess arranged to face toward a surface of the second part is configured to contain at least some of the immersion fluid to the region. 
	As to claim 30, Sato further discloses an aperture formed therein for the passage therethrough of a radiation beam through the immersion fluid (LQ), the aperture defining an immersion space to be filled with the immersion fluid (see figure 2) and the inner (22)  and outer parts (21) are configured to have a leaky seal (51R, 61R) at the connecting space (see figure 2) such that the immersion fluid (LQ) is allowed to leak from the immersion space into the variable space (due to the movement of the first and second parts) through the connecting space. 
	As to claims 17, 24, wherein the second part (21) has an inlet (211; 41R; 43) configured to be located at a gap between the first and second parts and to provide immersion to the gap (see figures 3 and 25).
	As to claims 18, 25, an outlet (51 or 52 or 53 or 63) configured to remove at least some immersion fluid, the outlet located inward, relative to a central portion of the fluid handling structure of the inlet. 
	As to claim 19, a further outlet (52, 53, 63) configured to remove at least some immersion fluid, the further outlet located outward relative to the central portion of the fluid handling structure of the inlet. 
	As to claims 20, 26, an aperture (see figure 2) formed in the fluid handling structure (5) for the passage therethrough of a radiation beam through the immersion fluid, the aperture at least partly defining an immersion space to be filled with the immersion fluid (LQ).

	As to claims 21 and 28, 33-34, an overflow/opening 52 recovery configured to extract immersion fluid (LQ) above a pre-set level from a space between the first part (22) and the second part (21) (see col.22, lines 60-67).
	As to claims 22, 29 and 35, it is disclosed a projection system (PL)  comprising a final element, the fluid handling structure (5) arranged adjacent to the final element (see figure 1) and a substrate support (2) configured to hold a substrate (P), the substrate support being movable with respect to the final element.  
	As to claim 27, wherein the first part (22) has a meniscus pinning device (51R; 61R) configured to pin an immersion fluid meniscus below at least part of the first part. 
	As to claim 31, wherein the leaky seal has at least one supply opening (G) and at least one inlet (61) to provide the immersion fluid to the immersion space.
	As to claim 32, the immersion fluid (5) prevents a flow of gas bubbles/air from the variable space to the immersion space (see col.26 lines 25-30).
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Polet (US 10,222,707); Sato (U.S.Pat. 9,651,873) disclose fluid handing structures and have been cited since each of which comprises substantially all of the limitations of the instant claims of the present application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
6/23/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882